                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Joshua G. Stegemann

      v.                                      Case No. 20-cv-102-SM

FCI Berlin


                                    ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 13, 2020, for the reasons set forth

therein.     “‘[O]nly those issues fairly raised by the objections

to the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”    School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).

      So Ordered.



                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: March 3, 2020

cc:   Joshua G. Stegemann, pro se
